DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8 appears to have a grammatical error.  In line 8, the word “setting” should be replaced by - - set - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Li, and further in view of Arai et al.
Toyota (US Pub. No. 2013/0314674 A1) discloses:
Regarding claims 1 and 8, a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), arranged in the projector (Figure 3, element 51), and configured to detect temperature of the corresponding area to obtain a temperature parameter (page 4, paragraph 0056, lines 1-3); a plurality of fans (Figure 3, elements 102a and 102b), configured to lower temperature of the projector (Figure 3, element 51); lower an output power of the light source when the temperature parameter (i.e. temperature range) corresponding to any one of the areas falls into corresponding one of the first temperature intervals (page 3, paragraph 0051, lines 1-7) and the fans are all set to the maximum speed (page 3, paragraph 0051, lines 12-14).
Regarding claims 3 and 10, keeping, by the processor (Figure 3, element 104), the output power (i.e. activation power) of the light source (Figure 3, elements 100a and 100b) when all the temperature parameters corresponding to the areas do not fall into the corresponding first temperature intervals or the corresponding second temperature intervals (page 2, paragraph 0028, lines 1-6 and paragraph 0029, lines 1-4).
Toyota teaches the salient features of the present invention as explained above except (regarding claims 1 and 8) a laser source, configured to output a laser beam; a 
Li (US Pub. No. 2017/0104970 A1) discloses a laser source (Figure 1, element 101), configured to output a laser beam (page 2, paragraph 0032, lines 3-5); a plurality of temperature sensors (page 3, paragraph 0051, lines 5-7), arranged in a plurality of areas in the projector respectively (page 3, paragraph 0051, lines 3-4); a plurality of speed sensors (page 2, paragraph 0045, lines 7-8), coupled to the fans respectively (page 4, paragraph 0056, lines 1-3) and detecting speeds of the fans to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a laser source, configured to output a laser beam; a plurality of temperature sensors, arranged in a plurality of areas in the projector respectively; a plurality of speed sensors, coupled to the fans respectively and detecting speeds of the fans to obtain a plurality of speed parameters respectively as shown by Li in combination with Toyota’s invention for the purpose of having a laser projector in which the entire system operates under some environmental condition (i.e. temperature) to thereby guarantee the reliability and service lifetime (Li, page 3, paragraph 0050, lines 1-5).
Toyota in combination with Li teaches the salient features of the present invention as explained above except a processor, configured to: set all the fans to a maximum speed when the temperature parameter corresponding to any one of the areas falls into the corresponding one of a plurality of first temperature intervals and any one of the fans is not set to the maximum speed; when the speed parameter of any one of the fans is lower than a speed threshold, set the fans except for the one corresponding to the speed parameter which is lower the speed threshold to the maximum speed; determine again whether the temperature parameter corresponding to any one of the areas falls into the corresponding one of the first temperature intervals when all the fans are set to the maximum speed; and turn off the light source when the temperature parameter corresponding to any one of the areas falls into corresponding one of a plurality of second temperature intervals, wherein the second temperature 
Arai et al. (US Pub. No. 2020/0371415 A1, which has a Foreign Priority date of 02/02/2018 [see Application JP 2018-017662]) discloses a processor (Figure 12, element 600), configured to: set the fan to a maximum speed (Figure 15, element S206) when the temperature parameter (i.e. measured temperature) corresponding to any one of the areas (Figure 15, element S204) falls into the corresponding one of a plurality of first temperature intervals (i.e. normal specification temperature) and the fan is not set to the maximum speed (Figure 15, element S205); when the speed parameter of the fan (i.e. fan rotational speed) is lower than a speed threshold (i.e. maximum rotational speed), set the fan except for the one corresponding to the speed parameter (i.e. fan rotational speed) which is lower the speed threshold (i.e. maximum rotational speed) to the maximum speed (page 6, paragraph 0103, lines 6-10); determine again whether the temperature parameter (i.e. measured temperature) corresponding to any one of the areas (Figure 15, element S204) falls into the corresponding one of the first temperature intervals when the fan is set to the maximum speed (Figure 15, element S205); and turn off the light source (Figure 15, element S203) when the temperature parameter (i.e. measured temperature) corresponding to any one of the areas falls into corresponding one of a plurality of second temperature intervals (page 6, paragraph 0102, lines 5-10), wherein the second temperature interval (i.e. shutdown temperature) and the first temperature interval (i.e. normal specification temperature) corresponding to the same temperature parameter (i.e. measured temperature) are different from each other (page 6, paragraph 0102, lines 5-8).
.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Li and Arai et al. as applied to claims 1, 3, 8 and 10 above, and further in view of Kimoto et al.
Toyota (US Pub. No. 2013/0314674 A1) in combination with Li (US Pub. No. 2017/0104970 A1) and Arai et al. (US Pub. No. 2020/0371415 A1) teaches the salient features of the present invention as explained above except turning off the light source when the temperature parameter corresponding to any one of the areas falls into the 
Kimoto et al. (US Pub. No. 2011/0242496 A1) turning off the light source (elements 181, 182 and 183) when the temperature parameter (i.e. reference temperature) corresponding to any one of the areas falls into the corresponding one of the first temperature intervals (page 4, paragraph 0067, lines 7-10) and the output power of the light source is a lowest power (i.e. light sources are out of operation; page 4, paragraph 0067, lines 11-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to turn off the light source when the temperature parameter corresponding to any one of the areas falls into the corresponding one of the first temperature intervals and the output power of the light source is a lowest power as shown by Kimoto et al. in combination with Toyota, Li and Arai et al.’s invention for the purpose of making a comparison between the detected temperature and the reference temperature so as to determine a necessary procedure for luminance control (Kimoto et al., page 4, paragraph 0067, lines 1-4). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Arai et al., and further view of Li.
Toyota (US Pub. No. 2013/0314674 A1) in combination with Arai et al. (US Pub. No. 2020/0371415 A1) teaches the salient features of the present invention as explained above except a color wheel sensor configured to detect temperature of a color wheel in the projector; a chip temperature sensor configured to detect the temperature of a chip in the projector.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a color wheel sensor configured to detect temperature of a color wheel in the projector; a chip temperature sensor configured to detect the temperature of a chip in the projector as shown by Li in combination with Toyota and Arai et al.’s invention for the purpose of having a laser projector in which the entire system operates under some environmental condition (i.e. temperature) to thereby guarantee the reliability and service lifetime (Li, page 3, paragraph 0050, lines 1-5).

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 12, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, 
Regarding claims 5 and 13, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), arranged in the projector (Figure 3, element 51), and configured to detect temperature of the corresponding area to obtain a temperature parameter (page 4, paragraph 0056, lines 1-3); a plurality of fans (Figure 3, elements 102a and 102b), configured to lower temperature of the projector (Figure 3, element 51); and a processor (i.e. fan control section; Figure 3, element 103), configured to: set all the fans to a maximum speed (Figure 4, element S305) when the 
Regarding claims 6 and 14, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), 
Regarding claims 7 and 15, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), arranged in the projector (Figure 3, element 51), and configured to detect temperature of the corresponding area to obtain a temperature parameter (page 4, paragraph 0056, lines 1-3); a plurality of fans (Figure 3, elements 102a and 102b), configured to lower temperature of the projector (Figure 3, element 51); and a processor (i.e. fan control section; Figure 3, element 103), configured to: set all the fans to a maximum speed (Figure 4, element S305) when the temperature parameter corresponding to any one of the areas falls into the corresponding one of a plurality of first temperature intervals (page 4,paragraph 0056, lines 4-7).  However, Toyota and the prior art of record neither shows nor suggests a projector and projector protection method wherein the output power of the laser source is lowered by ten percent of the original output power of the laser source by the processor at each lowering-output-power step.
Response to Arguments
Applicant's arguments filed on 11/24/2020 have been considered but are moot in view of new grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing (US Pub. No. 2018/0143517 A1) discloses a heat dissipation controlling method and an apparatus thereof for a laser projection equipment.  The method includes: obtaining an ambient temperature and a compensating value of a rotating speed of a fan when a laser projection equipment is currently powered on; determining a first rotating speed value of the fan of the laser projection equipment according to the ambient temperature and first preset rotating speed information; and determining an initial rotating speed value of the fan for the current power on according to the first rotating speed value and the compensating value; taking the initial rotating speed value as a current rotating speed value; and controlling operation of the fan using the current rotating speed value to dissipate heat from the laser projection equipment.  
Park (US Pub. No. 2012/0075599 A1) teaches a method for controlling a projector.  More particularly, the present invention relates to a method for controlling a projector that enables a projector to operate even when the temperature of the ambient air exceeds a predetermined temperature, and prevents the operation of the projector from being forcibly terminated even when the inside of the projector overheats beyond a predetermined temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MC/
02/17/2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882